Status of Application

Acknowledgement is made of amendments filed 05/09/2022. Upon entering the amendments, claim 39 is amended and claims 9 and 11-38 remain withdrawn from consideration. The claims 1-8 and 39 are pending and presented for the examination.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/11/2022 was filed after the mailing date of the Non-Final Office Action on 02/11/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claim 39 is rejected under 35 U.S.C. 103(a) as being unpatentable over Deville et al (US 2015/0329431).
	Regarding claim 39, Deville teaches a material for use in a device that can be a probe (see paragraph 0052). The material is comprised of oriented ceramic particles that are oriented platelets (see Abstract and Fig. 30), said material having a relative density greater than 90% (see paragraph 0278). The thickness of said platelets is less than 3 µm (see paragraph 0185). The width of the sintered material product is greater than 5 cm (see paragraph 0282). The Deville material comprises, in addition to the oriented ceramic particulate (platelet) phase, a secondary ceramic phase that can be alumina (see claim 13). As alumina is one of a small and finite number of components listed as a possible compound for the ceramic phase, selecting this compound would be a matter of routine optimization and experimentation in choosing from said small and finite list. The amount of said secondary ceramic particulate is greater than 20% (see paragraph 0145), and thus when alumina is selected it would comprise an amount meeting the instant claim limitation. The oriented particles constitute greater than 80% of said Deville material (see claim 4). As each limitation of instant claim 39 is met through routine optimization and experimentation with the teachings of the prior art of record, the claim is obvious and not patentably distinct. 
Allowable Subject Matter
6.	Claims 1-8 are allowed. The prior art, either alone or in combination, fails to teach or suggest a sintered product comprising more than 80 vol% of stacked ceramic platelets having each of the dimensional parameters of instant claim 1, wherein the width of the product is greater than 50 mm, and wherein the product comprises more than 20 wt% alumina. 
Response to Arguments
7.	Applicant’s arguments filed 05/09/2022 have been fully considered but are not persuasive. Applicant contends that the subject matter previously indicated to render allowable instant claim 1 has been placed by the instant amendments into independent claim 39. However, the distinguishing subject matter of said claim 1 is the limitations indicating that the major faces of the platelets are parallel to one another and also to a general plane, and a length (L) of the product also being parallel to said general plane. These limitations are not found in the amendments to claim 39, in that claim 39 does not specify that the major faces of the platelets are parallel to the same plane in which the length (L) dimension of the product is parallel. Because these distinguishing limitations remain lacking in amended claim 39, applicant’s arguments regarding the allowability of this claim are also not persuasive. 
	Thus, the ground of rejection previously issued is maintained for the reasons set forth above. 
					Conclusion
8.	Claims 1-8 are allowed. Claim 39 is rejected. Claims 9 and 11-38 are withdrawn from consideration as non-elected. 
9.	Applicant’s arguments are not persuasive regarding amended claim 39, and the previously issued ground of rejection is maintained. Therefore, THIS ACTION IS MADE FINAL. 
10.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596.  The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW25 July 2022